Title: From Benjamin Franklin to John Adams, 21 April 1779
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy April 21. 1779
I have received your two Favours of the 13th. Inst. I am much obliged to you for undertaking the Trouble of contenting the Officers and People of the Alliance. I must now beg leave to make a little Addition to that Trouble, by requesting your Attention to the Situation of the Officers and Sailors, late Prisoners in England, which Mr. Williams will acquaint you with; and that you would likewise Order for them such Necessarys and Comforts as we can Afford. I wish we were able to do all they want and desire, but the Scantiness of our Funds & the Multitude of Demands prevent it.
The English Papers talk much of their Apprehensions about Spain: I hope they have some Foundation.
With great Esteem, I have the honour to be Sir Your most obedient & most humble Servant
B Franklin
Honble John Adams Esqre
